


EXHIBIT 10.25


The following Offer Letter Amendment has been entered into by and between
Medtronic plc and each of the following employees:
 
Name
Title
Date of Offer Letter
Michael J. Coyle
Executive Vice President and Group President, Cardiac and Vascular
November 19, 2009
Hooman Hakami
Executive Vice President and President, Diabetes
April 29, 2014
Bradley E. Lerman
Senior Vice President, General Counsel and Corporate Secretary
May 2, 2014
Carol Surface
Senior Vice President and Chief Human Resources Officer
August 22, 2013









February 12, 2015






[Name]
[Address]






Dear [Name],


Reference is made to the offer letter from Medtronic, Inc. (“Medtronic”) to you,
dated as of [Date] (the “Offer Letter”). On June 15, 2014, Medtronic entered
into a Transaction Agreement with Covidien plc and the other parties named
therein to acquire Covidien through the formation of a new holding company
incorporated in Ireland which was renamed Medtronic plc (the “Transaction”).  In
connection with the Transaction, the Offer Letter needs to be adjusted in
certain technical respects, and as such shall be subject to the following
changed terms:


1.
You shall hold the titles set forth in Section 1 of the Offer Letter at both
Medtronic and at Medtronic plc, a Irish public limited company and the parent
company of Medtronic (the “Company”).



2.
References to any compensation and benefit plans and policies previously
maintained by Medtronic which have been adopted, amended and restated by the
Company shall be deemed to refer to those amended and restated plans and
policies where the context requires. References to any future benefit plan
participation will be deemed to refer to plans maintained by Medtronic or the
Company, as applicable, based on the terms of such future benefits programs.



3.
References to Medtronic shall be deemed to be references to the Company, or to
the Company and Medtronic, as the context requires. Without limiting the
generality of the foregoing, any reference to a Change of Control of Medtronic
shall instead be deemed to be a reference to a Change of Control of the Company.

















--------------------------------------------------------------------------------








Please sign where indicated and return to me in order to confirm your assent to
the provisions of this letter.


Best regards,




__________________________________
Omar Ishrak
Chairman and Chief Executive Officer


Agreed and acknowledged:




___________________________________
[Name]
[Title]




